August 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          TORY STEVENS, Appellant

NO. 14-16-00381-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on September 28, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.